DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on October 04, 2021 and is acknowledged and the amendment of the specification and the abstract are entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/AU2017/050576, filed on 08/06/2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both “a hole” and “a recess”. Para [0159] and [0163]
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first end portion” and “a second end portion” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s), also the “structure, wear liner and backing plate” need to be shown in one picture.
.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 45 and 47 are objected to because of the following informalities: 
Claims 45 and 47 recites the limitation “the head” is suggested to be replaced with “the bolt head”,
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the locking element being adapted to operatively engage” in claim 75.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a prevention means to prevent” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” coupled with functional language “to prevent” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 81 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 75 recited the limitation “the locking element being adapted 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5,14,31,41,47,50,51,66,75-76 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 in line 26, recites the limitations “a recess” is indefinite, it is unclear if the recess is the same as the hole recited in claim 1 or a new limitation.

Claim 31 in lines 1-2, recites the limitations “the axial movement of the first fastener portion”. There is insufficient antecedent basis for this limitation in the claim.
Claim 41 in lines 2-3, recites the limitations “which is in the form of a threaded aperture which passes through the backing plate” is indefinite, the language “the threaded aperture which passes through a backing plate” is confusing and renders the claim unclear.
Claim 47 in lines 2-3, recites the limitations “the at least one aperture of the first wear layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 in lines 3-4, recites the limitations “the diameter of the aperture in the first wear layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 in line 4, recites the limitations “the diameter of the head”. There is insufficient antecedent basis for this limitation in the claim.
Claim 47 in lines 4-5, recites the limitations “the diameter of a portion of the tool”. There is insufficient antecedent basis for this limitation in the claim.
Claim 50 in lines 1-2, recites the limitations “the aperture of the first wear layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 51 in line 1, recites the limitations “the aperture”. There is insufficient antecedent basis for this limitation in the claim.
Claim 66 in line 3, recites the limitations “the threaded hole of the nut”. There is insufficient antecedent basis for this limitation in the claim.

Claim 75 recites in line 12, the limitation “the locking element being adapted to operatively engage” and claim 81 recites in line 12, the limitation “a prevention means to prevent” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 76 in line 3, recites the limitations “the bolt”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Furthermore, the use of "adapted for/to" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted for” to perform a function only requires the ability to so perform. It does not constitute a limitation in any patentable sense.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4-5,8-9,12,14-15,18,20,22,24,26,28,31-32,75 and 99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman US. Patent (3,804,346) hereinafter Norman.

Regarding claim 1,
Norman discloses a wear liner assembly (see fig.1-13) adapted to be secured to a structure (10), the wear liner assembly comprising: 
a wear liner (23) comprising a first material (22) secured to a backing plate (24,25), the backing plate (24,25) having at least one hole (29) therethrough; 
a first fastener portion (11) adapted to co-operate with a second fastener portion (nut, see col.4 lines 53-54) for securing the wear liner to the structure, 

    PNG
    media_image1.png
    221
    544
    media_image1.png
    Greyscale

wherein the first fastener portion (11) has a first end portion (see fig.2) encapsulated and retained within the wear liner (23) and a second end portion (see fig.2) extending through the at least one hole (29, see fig.2-3).
Regarding claim 4,
Norman discloses wherein the first end portion (see fig.2) of the first fastener portion (11) is received in the backing plate (24,25) so as to be housed within the wear liner (23).
Regarding claim 5,
Norman discloses wherein the backing plate (24) has a recess (the recess is considered to be the shoulder formed by element 24,25, see fig.3, capable of support element 30), wherein the recess supports (see fig.3) the first end portion (see fig.3) of the first fastener portion (30).
Regarding claim 8,
Norman discloses wherein the first material (22) is a first wear layer (see fig.2, will be referred as element 22 hereinafter), the first wear layer (see fig.2) providing an outer wear surface (top portion of element 22 see fig2) which is exposed to abrasive material passing through the structure (10, element 22 and 23 are liners to protect structure from abrasive material, see Col.1 lines 27-40).
Regarding claim 9,

Regarding claim 12,
Norman discloses a wear liner assembly (see fig.1-13) adapted to be secured to a structure (10), the wear liner assembly comprising: 
a wear liner (23) comprising a first material layer (22) secured relative to a backing plate (24), the backing plate having at least one hole (29) therethrough; 
at least one fastener assembly (bolt washer and nut, see col.4 lines 53-54) comprising a first fastener portion (11) adapted to co-operate with a second fastener portion (nut, see col.4 line 53) for securing the wear liner to the structure,

    PNG
    media_image2.png
    221
    544
    media_image2.png
    Greyscale

wherein the first fastener portion (11) is received in the at least one hole (29) such that a first end portion (see fig.3) of the first fastener portion (11) is encapsulated and retained within the wear liner (23, see fig.2-3).
Regarding claim 14,
Norman discloses wherein the first material layer (22) includes at least one aperture (28, see fig.3) therethrough, 
the at least one aperture (28) in the first wear layer (22) being axially aligned with the at least one hole (29) in the backing plate (24), the at least one aperture (28) being smaller 
Regarding claim 15,
Norman discloses wherein the first material layer (22) is a first wear layer (see fig.2), and the first wear layer (22) comprises one or more first wear units/tiles (the units are space by space element 21 see fig.2) secured relative to the backing plate (24,25).
Regarding claim 18,
Norman discloses wherein the wear liner (23) comprises one or more further wear layers (multiple elements 23) between the backing plate (24) and the first wear layer (22).
Regarding claim 20,
Norman discloses wherein the first wear layer (22) and conventionally, the liner are made of ceramic (col.1 lines 27-30), however 
the recitation of “made from ceramic or a ceramic based material”, Examiner notes this is a product-by-process limitation and that process by which the layer is made, (i.e. ceramicy) is not germane to the patentability of the end resultant product. (See MPEP 2113).

Regarding claim 22,
Norman discloses wherein a first surface (surface of element 22 in contact with element 25) of the first wear layer (22) is secured to a first surface (surface of element 24 in contact with element 25) of the backing plate (24, see fig.2) and the first surface of the first wear layer (22) is bonded to the first surface of the backing plate (24) using a bonding material (25, see col.4 lines 10-16).
Regarding claim 24,
Norman discloses wherein the first surface (surface of element 22 in contact with element 25) of the first wear layer (22) is planar (see fig.2) and is substantially continuous between its edges (see fig.2).
Regarding claim 26,
Norman discloses wherein the first wear layer (22) has at least one aperture (27) therethrough, the at least one aperture (27) being adapted to align with the first fastening portion (11).
Regarding claim 28
Norman discloses wherein the first end portion (see fig.3) of the first fastener portion (11) is positioned within the thickness of the backing plate (24 see fig,3 above).
Regarding claim 31,
Norman discloses wherein the axial movement (the axial movement is considered to be the up (removing) and down (inserting) movement of the bolt element 11) of the first fastener portion (11) is limited by the first surface of the first wear layer or the bonding material (25, fig. 23 shown the down movement of element 11 is limited to the surfaces elements 24,25 and 28).

    PNG
    media_image3.png
    221
    495
    media_image3.png
    Greyscale

Regarding claim 32,

the shank (marked as element 11 in fig.3) provides a second end portion (see fig.2, shank extension with nut) of the first fastener portion (11), the head (30) being retained within the wear liner (23) and the shank (marked as element 11 in fig.3) extends from the head (30) through the at least one hole (29) in the backing plate (24), through the backing plate (24) to extend rearwardly therefrom (extension through element 10, see fig.2). 
Regarding claim 75,
Norman discloses a wear liner assembly (see fig.1-13) adapted to be secured to a structure (10), the structure (10) having a plurality of openings (32) for securing the wear liner assembly (see fig.1-13) thereto, the wear liner assembly comprising: 
a wear liner (23) comprising a first material layer (22) secured relative to a backing plate (24); 
at least one fastener assembly (bolt, washer and nut, see col.4 lines 53-54) for securing the wear liner to the structure, 
the at least one fastener assembly (bolt, washer and nut, see col.4 lines 53-54) comprising: 
a first fastener portion (30) in the form of a bolt head (see fig.5), retained within the wear liner (23) whereby the bolt head (30) is rotatable (inherent with bolt) therein; 

a second fastener portion (washer and nut, see col.4 lines 53-54) comprising a locking element (nut, see col.4 lines 53-54) rotatably positioned on the shank (see fig.5), the locking element (nut, see col.4 lines 53-54) being adapted to operatively engage one of the openings (32) in the structure (10) such that during fastening of the fastener (bolt, washer and nut, see col.4 lines 53-54), 
the locking element (nut, see col.4 lines 53-54) rotates between a first position and a second position (tight and untight inherent with nut) such that the wear liner (23) and structure (10) are clampable between the bolt head (30) and the locking element (nut, see fig.5).
Regarding claim 99,
Norman discloses a wear liner assembly (see fig.1-13) adapted to be secured to a structure (10), the wear liner assembly comprising: 
a wear liner (23) comprising a first material layer (22) secured relative to a backing plate (24), the backing plate having at least one hole (29) therethrough; 
wherein the first fastener portion (11) is received in the at least one hole (29) and has a first end portion (see fig.3) which is housed within the wear liner (23) to be retained therein, such that the first fastener portion (11) is not removable therefrom (see fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 41 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Norman US. Patent (3,804,346) hereinafter Norman in view of Davies WO. Publication (2015/024053) hereinafter Davies.
Regarding claim 34,
The prior art Norman discloses all limitations in claim 12.
Norman does not discloses the fastener assembly further comprises an insert which is received in the backing plate.
Norman and Davies disclose both art are concerned of a similar problem (i.e. fastener).
Davies, in a similar art, teaches a structure secured assembly (see fig.5-6) having a fastener assembly (11) further comprises an insert (63) which is received in the backing plate (13). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has an insert. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 41,
The prior art Norman as modified by Davies, discloses all limitations in claim 34.

Regarding claim 66,
The prior art Norman discloses all limitations in claim 12.
Norman does not disclose wherein the first end portion of the first fastener portion is in the form of a nut, wherein the nut is retained within the wear liner and positioned such that the threaded hole of the nut aligns with the at least one hole of the backing plate.
Davies, in the similar art, teaches a structure secured assembly (see fig.5-6) having a first end portion (63) of a first fastener portion (73) is in the form of a nut (see fig.5 hereinafter 63), wherein the nut (63) is retained within the wear liner (13) and positioned such that the threaded hole (66) of the nut (63) aligns with the at least one hole (25) of the backing plate (23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has an insert. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 44-45, 47, 50, 51 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Norman US. Patent (3,804,346) hereinafter Norman in view of Davies WO. Publication (2010/108229) hereinafter Davies.
Regarding claim 44,
The prior art Norman discloses all limitations in claim 12.
Norman does not disclose wherein the first end portion of the first fastener portion to be freely rotatable while retained within the wear liner.
Norman and Davies disclose both art are concerned of a similar problem (i.e. fastener).
Davies, in a similar art, teaches a structure secured assembly (see fig.4-5) having a first end portion (102) of a first fastener portion (100) to be freely rotatable while retained within the wear liner (130). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has the first end portion of the first fastener portion to be freely rotatable. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).



Regarding claim 45,
The prior art Norman discloses all limitations in claim 32.

an underside of the head being flush with or inward of a first surface of the wear liner.

    PNG
    media_image4.png
    463
    621
    media_image4.png
    Greyscale

Davies, in the similar art, teaches a structure secured assembly (see fig.5-6) having a first end portion (102) of a first fastener portion (100) to be freely rotatable while retained within the wear liner (130), an underside of the head (102) being flush with or inward of a first surface of the wear liner (130).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has the first end portion of the first fastener portion to be freely rotatable. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Regarding claim 47,

Norman does not disclose wherein the head has a tool recess adapted to co-operate with a tool for rotating the bolt, whereby the at least one aperture of the first wear layer aligns with the tool recess of the bolt head, wherein the diameter of the aperture in the first wear layer is smaller than the diameter of the head and larger than the diameter of a portion of the tool which enters the aperture.

    PNG
    media_image5.png
    463
    621
    media_image5.png
    Greyscale

Davies, in the similar art, teaches a structure secured assembly (see fig.5-6) having the head (102) has a tool recess (108) adapted to co-operate with a tool (Allen Key, see page 9 lines 3-4) for rotating the bolt (100), whereby the at least one aperture (see fig.4) of the first wear layer (140) aligns with the tool recess (108) of the bolt head (102), wherein the diameter of the aperture (see fig.4) in the first wear layer is smaller than the diameter of the head (102) and larger than the diameter of a portion of the tool (Allen Key, see page 9 lines 3-4) which enters the aperture(see fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has the first end portion of the first fastener portion to be freely rotatable. Examiner notes both references clearly teach KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 50,
The prior art Norman as modified by Davies, discloses all limitations in claim 47.
Norman as modified by Davies discloses wherein the aperture (Davies, see fig.4) in the first wear layer (Davies, 140) is configured to be sealed (Davies, sealed with element 120) once the wear liner (Davies, 130) is secured to the structure (Davies, 12).
Regarding claim 51,
The prior art Norman as modified by Davies, discloses all limitations in claim 50.
Norman as modified by Davies discloses wherein the aperture (Davies, see fig.4) is sealed by a plug (Davies, 120) suitably secured therein such as by bonding, friction or material welding (see page 9 lines 1-6).
Regarding claim 81,
The prior art Norman discloses all limitations in claim 75.
Norman does not disclose a prevention means to prevent the second fastener portion from passing completely through the opening in the structure when received therein.
Davies, in the similar art, teaches a structure secured assembly (see fig.5-6) having a prevention means (12) to prevent the second fastener portion (14) from passing 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has the first end portion of the first fastener portion to be freely rotatable. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).


Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Norman US. Patent (3,804,346) hereinafter Norman in view of Davies US. Patent (7,877,948) hereinafter Davies.
Regarding claim 76,
The prior art Norman discloses all limitations in claim 12.
Norman does not disclose wherein the fastener assembly further comprises an insert which is received in the backing plate, wherein the bolt is received in the insert such that an upper surface of the bolt sits below a top of the insert, the insert being secured to a hole in the backing plate.
Norman and Davies disclose both art are concerned of a similar problem (i.e. fastener).
Davies, in a similar art, teaches a structure secured assembly (see fig.27) having a fastener assembly (716, 738) further comprises an insert (712) which is received in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the fastener such that it has an insert. Examiner notes both references clearly teach the fastener, therefore a simple substitution of Norman’s fastener with that of Davies will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Response to Arguments
In response to Applicant’s arguments in the remarks dated 10/04/2021 about the objection and the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn, however a new the objection and the 35 U.S.C. 112 rejection are given.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejections, the Applicant arguments have been fully considered but are moot because the arguments do not apply to the primary reference Norman US. Patent (3,804,346) used in the current Office Action.

Conclusion
  Accordingly, THIS ACTION IS MADE NON-FINAL.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 14, 2022



/JESSICA CAHILL/Primary Examiner, Art Unit 3753